Me. Justice McSurely delivered the opinion of the court. 2. Replevin, § 50*—when tender of return of consideration necessary. When, in a replevin suit, it is claimed that the bill of sale under which defendant holds the chattel was in fact a mortgage, plaintiff is not entitled to the possession of the property unless he tendered defendant the amount due on the mortgage and kept the tender good. 3. Damages, § 250*—when error in instructing as to measure of damages cured 6y remittitur. A judgment for defendant in replevin will not be reversed on the ground that the jury were improperly instructed as to the measure of damages and that the verdict was improper in assessing the defendant’s damages at a certain sum, where an order was entered remitting that amount of damages.